Citation Nr: 1206179	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-39 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from October 1954 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss that is as likely as not related to his active military service.

2.  The Veteran has tinnitus that is as likely as not related to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).

2.  The Veteran has tinnitus that was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  These awards represent a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary for this case.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran contends that service connection is warranted for hearing loss and tinnitus as they are attributable to exposure to loud noise during military service in the United States Air Force.  He asserts that the noise exposure occurred while performing his duties in munitions.  Specifically, the Veteran states that he worked on the flight line and also disposed of bombs for many years.  He maintains that any currently diagnosed hearing loss and tinnitus is related to the in-service noise exposure.

The Veteran's service personnel and treatment records show that he was likely exposed to loud noise during service.  His DD-214s document a military occupational specialty (MOS) in the area of munitions specialist.  The Veteran retained a similar MOS for over 30 years of service.  Additionally, multiple hearing conservation data reports reflect that the Veteran was exposed to loud noise on the flight line and in munitions shops.  This included exposure to the F-100, paint and air exhausts, and bombs.  Thus, the evidence tends to establish that the Veteran was exposed to loud noise during his military service as stated.

Hearing loss or ringing in the ears or tinnitus is not referenced in the service treatment records.  Multiple hearing tests were conducted but the results did not show hearing loss for VA purposes and hearing loss was not diagnosed.  Audiometric testing in April 1971 did show 30 decibels at 500Hz for the right ear.  However, the Veteran's June 1985 separation examination was normal and showed 10 decibels at 500Hz for the right ear.

Post-service medical records show treatment for ear congestion, pain, stuffiness, and ringing in March 1999.  No specific assessment was made at that time.  In March 2009, private audiometric testing was conducted at ENT and Allergy Associates of South Georgia.  Although it is unclear whether a Maryland CNC speech recognition test was conducted, the audiogram appears to show hearing impairment for VA purposes.  Dr. R.V.A., an otolaryngologist, diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus.  Dr. R.V.A noted an accurate history of the Veteran's noise exposure during military service.  It was also noted that the Veteran's post-service occupation was at a cemetery and he did not have other noise exposure.  Dr. R.V.A. stated that the Veteran's type of hearing loss (sensorineural hearing loss mainly in high frequencies) is consistent with a history of noise exposure.  Dr. R.V.A. gave the opinion that the Veteran's hearing loss is more likely than not due to his service in the U.S. Air Force because he had no other significant noise exposure in his lifetime.  Dr. R.V.A. also opined that the Veteran's tinnitus is more likely than not secondary to service in the U.S. Air Force.

In December 2009, the Veteran underwent VA audiological examination in connection with the claims by a VA audiologist.  A diagnosis of bilateral sensorineural hearing loss was provided and audiometric testing revealed that the Veteran has impaired hearing for VA purposes.  See 38 C.F.R. § 3.385.  Tinnitus was also diagnosed.  The VA examiner could not provide an etiological opinion at that time as the claims file was not available for review.  In April 2010, the same VA examiner conducted another examination.  An accurate history of noise exposure during military service was noted.  Although the Veteran reported experiencing tinnitus for many years, the examiner recorded that he reported experiencing hearing loss for only 4 to 5 years.  The examiner gave the opinion that the Veteran's hearing loss is less likely as not caused or the result of military noise exposure.  This was so because, even though there was one service hearing test showing hearing loss, the Veteran's separation examination showed normal hearing bilaterally.  Additionally, the examiner reiterated the Veteran's report of onset of hearing loss only 4 to 5 years ago.  The examiner also gave the opinion that the Veteran's tinnitus is less likely due to military noise exposure because his hearing loss is more likely a post-service occurrence.

For the issues on appeal, current hearing loss and tinnitus is shown, and the evidence establishes in-service exposure to loud noise.  There are two conflicting medical opinions with respect to the relationship between the Veteran's current disabilities and his military service.  The Board must weigh the opinions in light of the entire record.  See, e.g., Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Notably, the VA examiner was able to review the evidence in the claims file while it does not appear that Dr. R.V.A. had access to the claims file.  Even so, the United States Court of Appeals for Veterans Claims has held that a medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  It appears that Dr. R.VA.'s opinion is based on an accurate history reported by the Veteran, particularly as it relates to in-service noise exposure.  Although Dr. R.V.A. did not review the service hearing tests, he appeared to base his opinion on the noise exposure itself and the absence of post-service noise exposure rather than what any testing would have shown.  Thus, the Board does not find Dr. R.V.A.'s opinion on the matter to be less persuasive solely because there was no claims file review.

In June 2010 and September 2010 statements, the Veteran asserted that he did not report to the VA examiner that he had experienced hearing loss for only 4 to 5 years, but that he reported that it only began to really bother him 4 to 5 years ago.  This history would be more consistent with the Veteran's report concerning tinnitus, which he began to experience many years ago.  Therefore, there is some indication that the VA examiner's opinion was not based on an accurate history of reported symptoms.

In addition, because Dr. R.V.A. is a medical doctor with a specialty in otolaryngology, he may have some additional medical expertise compared to the VA examiner who is an audiologist.  In any case, Dr. R.V.A.'s opinion relating both hearing loss and tinnitus to service is no less compelling than the VA examiner's opinion.  In view of this information and evidence, the Board finds that, at the least, reasonable doubt exists as to the question of the relationship between the Veteran's bilateral hearing loss and tinnitus, and his military service.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has both bilateral hearing loss and tinnitus that are as likely as not related to his active military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.385.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


